DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending in the instant application.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 and 4, drawn to a composition for treating a cardiovascular disease or disorder comprising an isolated cortical bone stem cell (CBSC)-derived exosome.

Group II, claims 2 and 3, drawn to a composition for treating a cardiovascular disease or disorder comprising an isolated cortical bone stem cell (CBSC)-derived exosome and at least one RNA molecule. 

Group III, claims 5-7, drawn to a composition for treating a cardiovascular disease or disorder comprising at least one RNA molecule.

Group IV, claims 8 and 10-13, in so far as drawn in the alternative to a method of treating at least one cardiovascular disease or disorder comprising administering a therapeutically effective amount of a composition comprising a CBSC-derived exosome.

Group V, claims 8-13, in so far as drawn in the alternative to a method of treating at least one cardiovascular disease or disorder comprising administering a therapeutically effective amount of a composition comprising an RNA molecule.
 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Pursuant to 37 C.F.R. 1.475 (B-D), the ISA/US considers that where multiple products and processes are claimed, the main invention shall consist of the first invention of the category first mentioned in the claims and the first recited invention of each of the other categories related thereto. See the section above titled, "When Claims are Directed to Multiple Categories of Inventions".
Accordingly, the main invention would comprise the first recited product (Group I), directed to a composition for treating a cardiovascular disease or disorder comprising an isolated cortical bone stem cell (CBSC)-derived exosome, and the first recited method of use of this product (Group IV). The technical feature linking these two groups appears to be an isolated CBSC-derived exosome. However, the Written Opinion of the International Searching Authority (mailed 10/22/18 and included in the file for the instant application with a date of 1/31/20) cites prior art, Mohsin et al, dated 13 July 2016, teaching isolated CBSC-derived exosomes. The publication date of this reference predates the earliest claimed priority date for the instant application, which is 8/1/17. Therefore, the technical feature linking the inventions of Groups I and IV does not constitute a special technical feature as defined by PCT rule 13.2, as it does not define a contribution over the prior art. Accordingly, the main invention is solely the first product recited in the claims, Group I.
Group I and II are related as combination and subcombination. See the section below titled, "Combination/Subcombination".
Group III does not share the same or corresponding technical feature with the main invention (Group I) because Group III is drawn to a different product; specifically, a composition comprising an RNA molecule. The exosome of Group I and the mRNA of Group III are structurally discrete. Lack of unity is shown because the products lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility.
Group V does not share unity of invention with the main invention (Group I) because it is a method of using a different product; specifically, the product of Group III. Therefore, Group V lacks unity with Group I for the same reasons as Group III lacks unity with Group I.

Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Combination/Subcombination
Groups I and III are each related to Group II are related as combination (II) and subcombination (I or III).  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination of Group II as claimed does not require the particulars of either subcombination (Group I or III) as claimed because the presence of the other subcombination (Group III or I) is evidence that the details of the first subcombination are not required for patentability. Each subcombination has separate utility from the combination in that it can also be used for immunization of an animal to produce an antibody.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Election(s) of species
If Group II, III or V is elected, an election of species is also required, as follows:
This application contains claims directed to more than one species of RNA of the generic invention. The species are listed in claims 3, 6 and 9, and this list is not replicated here due to its length. To make the election Applicants should elect one species from the list in claims 3, 6, or 9; e.g., miR-142, miR-16, miR-21, etc.
These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each RNA is a molecule with a different structure. Lack of unity is shown because these species lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, one or more of the RNA molecules were known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.
If Group II, III or V is elected, Applicants are required, in reply to this action, to elect a single species of RNA, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim. Currently, claims 2, 5, 7, 8 and 10-13 are generic. 

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646